DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure. The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet preferably within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
A. The abstract of the disclosure is objected to line 2 “a fishing rod having to a fishing line” should be changed to –a fishing rod having a fishing line--.  
Appropriate correction is required. 
Claim Objections
Claim(s)  2-7, 9-13, 15-16 is/are objected to because of the following informalities: 
The preamble should use the same antecedent basis for all the dependent claims. For example claim 2 should be changed from “An apparatus as set forth in Claim 1 wherein: ” to --The apparatus as set forth in Claim 1 wherein--. 
Appropriate correction is required.
Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-17 is(are) rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites  
“a sound transducer communicating with the amplifier”. However, it is unclear if this recitation is implying that the sound transducer is communicating with the same amplifier previously claimed connected to the microphone or not. This is not in line with para0029 that discloses that the amplifier 70 in communication with sound transducer is different than amplifier 56 in communication with microphone.   	  
Claims 2-7 are rejected based on their dependency. 
	Claim 2 recites in line 2 “a fishing rod”.  It is unclear whether applicant is specifically referring to the previously recited fishing rod of claim 1 or is referring to another fishing rod.
Claim 3 recites “a fishing rod” in line 2 and line 4. It is unclear whether applicant is specifically referring to the previously recited fishing rod of claim 1 or is referring to another fishing rod.  
Claim 6 recites in line 2 “a fishing rod”.  It is unclear whether applicant is specifically referring to the previously recited fishing rod of claim 1 or is referring to another fishing rod. Claim 7 is rejected based on its dependency. 
Claim 7 recites 
“configured to prevent the fish stimulating sound signal from being amplified by the amplifier.”  However, in view of the 112b rejection of claim 1 above, it is unclear if this is referencing the same amplifier in communication with the microphone previously claim or another.  
Claim 8 recites  
“a signal generated by the acoustic element”. There is a lack of antecedent basis for the limitation “the acoustic element”. Furthermore, it is unclear if “a signal” recited is referencing the electrical signal or acoustic signal?
“a sound transducer communicating with the amplifier”. However, it is unclear if this recitation is implying that the sound transducer is communicating with the same amplifier previously claimed connected to the microphone or not. This is not in line with para0029 that discloses that the amplifier 70 in communication with sound transducer is different than amplifier 56 in communication with microphone.   	  
Claims 9-12 are rejected based on their dependency. 
Claim 9 recites in line 2 “a fishing rod”.  It is unclear whether applicant is specifically referring to the previously recited fishing rod of claim 8 or is referring to another fishing rod.
Claim 12 recites in line 2 “a fishing rod”.  It is unclear whether applicant is specifically referring to the previously recited fishing rod of claim 8 or is referring to another fishing rod.
 “configured to prevent the fish stimulating sound signal from being amplified by the amplifier.”  However, in view of the 112b rejection of claim 8 above, it is unclear if this is referencing the same amplifier in communication with the microphone previously claim or another. 
Claim 13 is rejected based on its dependency.  
Claim 14 recites 
“a signal generated by the acoustic element”. There is a lack of antecedent basis for the limitation “the acoustic element”. Furthermore, it is unclear if “a signal” recited is referencing the electrical signal or acoustic signal?
“the lure to thereby”. There is a lack of antecedent basis. 
in line 16 “a fishing rod”. It is unclear whether applicant is specifically referring to the previously recited fishing rod in line 2 or is referring to another fishing rod.
“a sound transducer communicating with the amplifier”. However, it is unclear if this recitation is implying that the sound transducer is communicating with the same amplifier previously claimed connected to the microphone or not. This is not in line with para0029 that discloses that the amplifier 70 in communication with sound transducer is different than amplifier 56 in communication with microphone.   	  
	Claims 15-16 are rejected based on their dependency. 
Claim 16 recites 
“configured to prevent the fish stimulating sound signal from being amplified by the amplifier.” However, in view of the 112b rejection of claim 15 above, it is unclear if this is referencing the same amplifier in communication with the microphone previously claim or another.  
	Claim 17 recites 
“a signal generated by the acoustic element”. There is a lack of antecedent basis for the limitation “the acoustic element”. Furthermore, it is unclear if “a signal” recited is referencing the electrical signal or acoustic signal?
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1-4, 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sugaye et al. herein Sugaye (TW201408195A-Translation provided). 
Re-claim 1:
Sugaye teaches:
In a fishing apparatus: (abstract and figs, “fish bite sounding system”)
including a fishing rod (Fig 1, Ref 1)
and a fishing line (“fishing group”)
engaged with the rod, the improvement comprising: (para5-6)
(a) a microphonic element (Fig 2, Ref 11)
acoustically coupled to the fishing line, (para16)
and generating an electrical signal analogous to an acoustic signal impinging the fishing apparatus by contact of a fish therewith; (para60)
(b) an amplifier (Fig 2, Ref 12)
connected to the microphonic element and amplifying a signal generated by the microphonic element; (para63-64)
and (h) a sound transducer (Fig 1, Ref 4)
communicating with the amplifier (Fig 2, Ref 23)
and converting an amplified signal therefrom to an audible signal. (para68)
Re-claim 2:
Sugaye teaches claim 1 and further teaches:
wherein:(a) the fishing line (“fishing group”) is acoustically coupled to a fishing rod; (ref 1, para5-6) 
and (b) the microphonic element is acoustically coupled to the fishing line through the fishing rod. (para16)
Re-claim 3:
Sugaye teaches claim 1 and further teaches:
(a) a fishing rod (Fig 1, Ref 1)
having a fishing line (“fishing group”)
engaged therewith; (para5-6)
(b) an acoustic chamber mounted on a fishing rod, (Fig 2, Ref 3) 
the acoustic chamber being acoustically coupled to the fishing line; and (para17+59+63)
(c) the acoustic chamber being mounted in spaced relation to the microphonic element and having such a shape (Fig 2, see hollow shape of 3)
as to efficiently couple the acoustic signal impinging on the fishing line to the microphonic element; (para17+59+63)
Re-claim 4:
Sugaye teaches claim 1 and further teaches:
(a) a radio frequency transmitter (Fig 2, Ref 13)
coupled to the amplifier (Fig 2, Ref 12)
and transmitting a modulated carrier signal modulated by the amplified signal from the amplifier; (para60, ln 5-6)
(b) a radio frequency receiver (Fig 2, Ref 22)
 positioned to receive the modulated carrier signal; (para60, ln 6-7, para68)
 and (c) the sound transducer (Fig 1+2, Ref 4)
being coupled to the receiver (Fig 2, 22)
 and converting the modulated carrier signal to an audible signal analogous to the acoustic signal impinging the fishing line. (para68)
Re-claim 8:
Sugaye teaches:
A fishing apparatus comprising: (abstract and figs, “fish bite sounding system”)
(a) a fishing rod (Fig 1, Ref 1)
having a fishing line (“fishing group”)
engaged therewith and capable of being acoustically coupled therewith; (para5-6)
(b) a microphonic element (Fig 2, Ref 11)
mounted on the fishing rod, acoustically coupled therewith, (para16)
and generating an electrical signal analogous to an acoustic signal impinging the fishing apparatus by contact of a fish with the fishing apparatus; (para60)
(c) an amplifier (Fig 2, Ref 12)
connected to the microphonic element and amplifying a signal generated by the acoustic element; (para63-64)
(d) a sound transducer (Fig 1, Ref 4)
communicating with the amplifier (Fig 2, Ref 23)
and converting an amplified signal therefrom to an audible signal. (para68)
Re-claim 9:
Sugaye teaches claim 8 and further teaches:
(a) an acoustic chamber mounted on a fishing rod, (Fig 2, Ref 3) 
the acoustic chamber being acoustically coupled to the fishing line; (para17+59+63)
(b) the acoustic chamber being mounted in spaced relation to the microphonic element and having such a shape (Fig 2, see hollow shape of 3)
as to efficiently couple the acoustic signal impinging on the fishing line to the microphonic element; (para17+59+63)
Re-claim 10:
Sugaye teaches claim 8 and further teaches:
(a) a radio frequency transmitter (Fig 2, Ref 13)
coupled to the amplifier (Fig 2, Ref 12)
and transmitting a modulated carrier signal modulated by the amplified signal from the amplifier; (para60, ln 5-6)
(b) a radio frequency receiver (Fig 2, Ref 22)
 positioned to receive the modulated carrier signal; (para60, ln 6-7, para68)
 and (c) the sound transducer (Fig 1+2, Ref 4)
being coupled to the receiver (Fig 2, 22)
 and converting the modulated carrier signal to an audible signal analogous to the acoustic signal impinging the fishing line. (para68)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	
Claim(s) 5-7, 11-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugaye et al. herein Sugaye (TW201408195A-Translation provided) in view of Williams (US7062878B1) .
Re-claim 5:
Sugaye teaches claim 1 but doesn’t teach:
a fishing lure with a hook connected to an end of the fishing line; (b) a sound source acoustically coupled to the fishing line; and (c) the sound source generating a fish stimulating sound signal through the fishing line to cause a fish to attempt to take the lure to thereby facilitate catching such a fish.
Williams teaches:
(a) a fishing lure (Fig 1, Ref 44)
with a hook connected to (Fig 1, Ref 46)
an end of the fishing line; (see connection to end of fishing line 18)
(b) a sound source acoustically coupled to the fishing line, (Fig 1-2, 4, Ref 32, col 3, ln 30-34)
And (c) the sound source being capable of generating a fish stimulating sound signal through the fishing line (col 3, ln 35-50, col 5 ln 20-22)
 to cause a fish to attempt to take the lure to thereby facilitate hooking such a fish; (Fig 4, Ref 44+46, col 4, ln 56-59)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of Sugaye such that it comprises a sound source with the features as taught by Williams to allow the angler to target a particular size or species of fish using the pre-selected audio (Sugaye- col 1 ln 7-9) . 
Re-claim 6:
Sugaye as modified teaches claim 5 and Sugaye further teaches:
(a) an acoustic chamber mounted on a fishing rod, (Fig 2, Ref 3) 
and acoustically coupled to the fishing line; (para17+59+63)
Sugaye doesn’t teach:
the acoustic chamber being mounted in spaced relation to the sound source and having such a shape as to efficiently couple the fish stimulating sound signal from the sound source to the fishing line.
Williams teaches:
(g) the acoustic chamber (Fig 2, Ref 56)
being mounted in spaced relation to the sound source and having such a shape as to efficiently couple the fish stimulating sound signal from the sound source to the fishing line; (col 4 ln 60- col 5 ln 25)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of Sugaye such that it comprises a sound source with the features as taught by Williams to allow the angler to target a particular size or species of fish using the pre-selected audio (Sugaye- col 1 ln 7-9) . 
Re-claim 7:
Sugaye as modified teaches claim 6 and Sugaye further teaches:
a filter connected between the microphonic element and the amplifier, (para66, ln3-5)
the filter being configured to prevent the fish stimulating sound signal from being amplified by the amplifier. (The filter of Sugaye is configured to filter out all sound signals except a fish bite including any the fish stimulating sound signal from the modification of Williams)
Re-claim 11:
Sugaye teaches claim 8 but doesn’t teach:
(a) a fishing lure with a hook connected to an end of the fishing line; (b) a sound source acoustically coupled to the fishing line; and (c) the sound source generating a fish stimulating sound signal through the fishing line to cause a fish to attempt to take the lure to thereby facilitate catching such a fish.
Williams teaches:
(a) a fishing lure (Fig 1, Ref 44)
with a hook connected to (Fig 1, Ref 46)
an end of the fishing line; (see connection to end of fishing line 18)
(b) a sound source acoustically coupled to the fishing line, (Fig 1-2, 4, Ref 32, col 3, ln 30-34)
And (c) the sound source being capable of generating a fish stimulating sound signal through the fishing line (col 3, ln 35-50, col 5 ln 20-22)
 to cause a fish to attempt to take the lure to thereby facilitate hooking such a fish; (Fig 4, Ref 44+46, col 4, ln 56-59)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of Sugaye such that it comprises a sound source with the features as taught by Williams to allow the angler to target a particular size or species of fish using the pre-selected audio (Sugaye- col 1 ln 7-9) . 
Re-claim 12:
Sugaye as modified teaches claim 11 and Sugaye further teaches:
(a) an acoustic chamber mounted on a fishing rod, (Fig 2, Ref 3) 
and acoustically coupled to the fishing line; (para17+59+63)
Sugaye doesn’t teach:
the acoustic chamber being mounted in spaced relation to the sound source and having such a shape as to efficiently couple the fish stimulating sound signal from the sound source to the fishing line.
Williams teaches:
(b) the acoustic chamber (Fig 2, Ref 56)
being mounted in spaced relation to the sound source and having such a shape as to efficiently couple the fish stimulating sound signal from the sound source to the fishing line; (col 4 ln 60- col 5 ln 25)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of Sugaye such that it comprises a sound source with the features as taught by Williams to allow the angler to target a particular size or species of fish using the pre-selected audio (Sugaye- col 1 ln 7-9) . 
Re-claim 13:
Sugaye as modified teaches claim 12 and Sugaye further teaches:
a filter connected between the microphonic element and the amplifier, (para66, ln3-5)
the filter being configured to prevent the fish stimulating sound signal from being amplified by the amplifier. (The filter of Sugaye is configured to filter out all sound signals except a fish bite including any the fish stimulating sound signal from the modification of Williams)
Re-claim 14:
Sugaye teaches:
A fishing apparatus comprising: (abstract and figs, “fish bite sounding system”)
(a) a fishing rod (Fig 1, Ref 1)
having a fishing line (“fishing group”)
engaged therewith and capable of being acoustically coupled therewith; (para5-6)
(b) a microphonic element (Fig 2, Ref 11)
mounted on the fishing rod, acoustically coupled therewith, (para16)
and generating an electrical signal analogous to an acoustic signal impinging the fishing apparatus by contact of a fish with the fishing apparatus; (para60)
(c) an amplifier (Fig 2, Ref 12)
connected to the microphonic element and amplifying a signal generated by the acoustic element; (para63-64)
(e) an acoustic chamber mounted on a fishing rod, (Fig 2, Ref 3) 
the acoustic chamber being acoustically coupled to the fishing line; (para17+59+63)
(f) the acoustic chamber being mounted in spaced relation to the microphonic element and having such a shape (Fig 2, see hollow shape of 3)
as to efficiently couple the acoustic signal impinging on the fishing line to the microphonic element; (para17+59+63)
 and (h) a sound transducer (Fig 1, Ref 4)
communicating with the amplifier (Fig 2, Ref 23)
and converting an amplified signal therefrom to an audible signal. (para68)
Sugaye does not teach:
(d) a sound source acoustically coupled to the fishing line, the sound source being capable of generating a fish stimulating sound signal to cause a fish to attempt to take the lure to thereby facilitate hooking such a fish; 
(g) the acoustic chamber also being mounted in spaced relation to the sound source to thereby efficiently couple the fish stimulating sound signal to the fishing line by way of the fishing rod;
Williams teaches:
A fishing apparatus (abstract and figs)
A fishing line (Fig 1-2, 4, Ref 18)
A fishing rod (Fig 1-2, 4, Ref 16)
(d) a sound source acoustically coupled to the fishing line, (Fig 1-2, 4, Ref 32, col 3, ln 30-34)
the sound source being capable of generating a fish stimulating sound signal(col 3, ln 35-50)
 to cause a fish to attempt to take the lure to thereby facilitate hooking such a fish; (Fig 4, Ref 44+46, col 4, ln 56-59)
(g) the acoustic chamber (Fig 2, Ref 56)
 also being mounted in spaced relation to the sound source (Fig 2, Ref 62)
 to thereby efficiently couple the fish stimulating sound signal to the fishing line by way of the fishing rod; (col 4 ln 60- col 5 ln 25)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of Sugaye such that it comprises a sound source with the features as taught by Williams to allow the angler to target a particular size or species of fish using the pre-selected audio (Sugaye- col 1 ln 7-9) . 
Re-claim 15:
Sugaye as modified teaches claim 14 and Sugaye further teaches:
(a) a radio frequency transmitter (Fig 2, Ref 13)
coupled to the amplifier (Fig 2, Ref 12)
and transmitting a modulated carrier signal modulated by the amplified signal from the amplifier; (para60, ln 5-6)
(b) a radio frequency receiver (Fig 2, Ref 22)
 positioned to receive the modulated carrier signal; (para60, ln 6-7, para68)
 and (c) the sound transducer (Fig 1+2, Ref 4)
being coupled to the receiver (Fig 2, 22)
 and converting the modulated carrier signal to an audible signal analogous to the acoustic signal impinging the fishing line. (para68)
Re-claim 16:
Sugaye as modified teaches claim 14 and Sugaye further teaches:
a filter connected between the microphonic element and the amplifier, (para66, ln3-5)
the filter being configured to prevent the fish stimulating sound signal from being amplified by the amplifier. (The filter of Sugaye is configured to filter out all sound signals except a fish bite including any the fish stimulating sound signal from the modification of Williams)
Re-claim 17:
Sugaye teaches:
A fishing apparatus comprising: (abstract and figs, “fish bite sounding system”)
(a) a fishing rod (Fig 1, Ref 1)
having a fishing line (“fishing group”)
engaged therewith and capable of being acoustically coupled therewith; (para5-6)
(b) a microphonic element (Fig 2, Ref 11)
mounted on the fishing rod, acoustically coupled therewith, (para16)
and generating an electrical signal analogous to an acoustic signal impinging the fishing apparatus by contact of a fish with the fishing apparatus; (para60)
(c) an amplifier (Fig 2, Ref 12)
connected to the microphonic element and amplifying a signal generated by the acoustic element; (para63-64)
Sugaye does not teach:
(d) a sound source acoustically coupled to the fishing line, the sound source being capable of generating a fish stimulating sound signal to cause a fish to attempt to take the lure to thereby facilitate hooking such a fish; 
Williams teaches:
A fishing apparatus (abstract and figs)
A fishing line (Fig 1-2, 4, Ref 18)
A fishing rod (Fig 1-2, 4, Ref 16)
(d) a sound source acoustically coupled to the fishing line, (Fig 1-2, 4, Ref 32, col 3, ln 30-34)
the sound source being capable of generating a fish stimulating sound signal(col 3, ln 35-50)
 to cause a fish to attempt to take the lure to thereby facilitate hooking such a fish; (Fig 4, Ref 44+46, col 4, ln 56-59)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of Sugaye such that it comprises a sound source with the features as taught by Williams to allow the angler to target a particular size or species of fish using the pre-selected audio (Sugaye- col 1 ln 7-9) . 
	Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHADA M ALGHAILANI whose telephone number is (571)272-8058. The examiner can normally be reached M-F (7:30am - 4:30pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHADA ALGHAILANI/
Examiner
Art Unit 3643

/PETER M POON/Supervisory Patent Examiner, Art Unit 3643